This is a companion case and was consolidated with the case of B. D. Hartsfield, et al., v. F. B. Palbicke, et al., in which opinion and judgment was filed in this Court on February 11, 1935. (See foregoing opinion.)
The appeal in this case is from final decree, as was the appeal in the companion case.
For the reasons stated in disposing of the companion case filed February 11, 1935, the final decree which is the subject matter of the appeal now under consideration is likewise affirmed.
So ordered.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and DAVIS, J., concur in the opinion and judgment. *Page 475